                    Case 20-19203-RAM      Doc 54     Filed 12/14/20     Page 1 of 3




         ORDERED in the Southern District of Florida on December 12, 2020.




                                                                 Robert A. Mark, Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________
                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                         www.flsb.uscourts.gov



       In re:
       Raul Espinosa                                   Case No: 20-19203-RAM
                                                       Chapter 13


                       Debtor    /

                          AGREED ORDER GRANTING MOTION TO
                    VALUE AND DETERMINE SECURED STATUS OF LIEN ON
                     PERSONAL PROPERTY HELD BY CITIZENS BANK N.A.

             THIS CASE came to be heard on December 8, 2020 on the Debtor’s Motion to

       Value and Determine Secured Status of Lien on Personal Property (DE 35 ; the “Motion”).

       By submission of this order for entry, the submitting counsel represents that the

       opposing party consents to its entry. Based upon the debtor’s assertions made in

       support of the Motion, without objection, having considered the record in this case, and

       being duly advised in the premises, the Court FINDS as follows:

             A. The value of the debtor’s personal property (the “Personal Property”) more
     Case 20-19203-RAM       Doc 54      Filed 12/14/20   Page 2 of 3



particularly described as follows (Select only one):

X Motor vehicle described as follows:

      Year and Model of motor vehicle: BMW 5 Series
      Vehicle Identification Number (VIN #): WBA5A5C53FD515905
      Odometer Reading: 46,524

X Personal property other than a motor vehicle described as follows:

      is $14,250.00 at the time of the filing of this case.

Consequently, it is ORDERED as follows:

1.    The Motion is GRANTED.

2. Lender has an allowed secured claim in the amount of $14,250.00 with an
interest rate of 3.25%.

3.    (Select only one):

          Lender has not filed a proof of claim in this case. The trustee shall not

          disburse any payments to Lender unless a proof of claim is timely filed.

          In the event a proof of claim is timely filed, it shall be classified as a

          secured claim in the amount stated in paragraph 2, above, and as a

          general unsecured claim for any amount in excess of scheduled

          secured claim, regardless of the original classification in the proof of

          claim as filed. Lender’s secured claim shall be paid through the plan

          at        % for a total of $              .

                                    or

       X Lender filed a proof of claim #7-1 in this case. It shall be classified

          as a secured claim in the amount provided in paragraph 2, above,

          and as a general unsecured claim in the amount of $6,460.48,
                  Case 20-19203-RAM        Doc 54      Filed 12/14/20   Page 3 of 3



                         regardless of the original classification in the proof of claim as filed.

                         Lender’s secured claim shall be paid through the plan at 3.25% for a

                         total of $15,458.40.

             4.    The Personal Property may not be sold or refinanced without proper notice

                   and further order of the Court.

             5.    Notwithstanding the foregoing, this Agreed Order is not recordable or

                   enforceable until the debtor receives a discharge in this chapter 13 case.

             6.    Upon notification that the debtor has received a discharge, the creditor shall

                   take all steps necessary to release the lien upon the personal property.

                                                 ###


Submitted By:
/s/ Geoffrey J. Peters

 Address:
 Weltman, Weinberg & Reis, Co. LPA
 3705 Marlane Drive
 Grove City, OH 43123

 Phone: 614-883-0678

 Attorney Geoffrey J. Peters is directed to serve a conformed copy of this Order on all
 interested parties immediately upon receipt hereof and to file a certificate of service.
